--------------------------------------------------------------------------------

Exhibit 10.2

BUSINESS DEVELOPMENT SOLUTIONS, INC.

2009 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT [PRC RESIDENTS]

Unless otherwise defined herein, the terms in this Stock Option Agreement (the
“Option Agreement”) have the same meanings as defined in the Business
Development Solutions, Inc. 2009 Equity Incentive Plan (the “Plan”).

I.

NOTICE OF STOCK OPTION GRANT

Optionee:

Address:

You have been granted an Option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Option Agreement, as follows:

  Grant Date:     Vesting Commencement Date:     Exercise Price per Share: [No
less than fair market value at grant date]   Total Number of Shares Granted:    
Total Exercise Price:     Type of Option: [Nonstatutory Stock Option (unless
granted to an     employee subject to U.S. tax, then could be a ISO)]  
Expiration Date: Ten (10) years after Grant Date   Vesting Schedule:    
Termination Period:  

To the extent vested, this Option will be exercisable for three (3) months after
Optionee ceases to be a Service Provider, unless termination is due to
Optionee’s death or Disability, in which case this Option will be exercisable
for twelve (12) months after Optionee ceases to be a Service Provider.
Notwithstanding the foregoing sentence, in no event may this Option be exercised
after any termination of the Optionee as a Service Provider for Cause or after
the Expiration Date as provided above and this Option may be subject to earlier
termination as provided in the Plan.

“Cause” has the meaning ascribed to such term or words of similar import in
Optionee’s written employment or service contract with the Company or its
Affiliate and, in the absence of such agreement or definition, means Optionee’s
(i) conviction of, or plea of nolo contendere to, a felony or any other crime
involving moral turpitude; (ii) fraud on or misappropriation of any funds or
property of the Company or any of its Affiliates, customer or vendor; (iii)
personal dishonesty, incompetence, willful misconduct, willful violation of any
law, rule or regulation (other than minor traffic violations or similar
offenses), or breach of fiduciary duty which involves personal profit; (iv)
willful misconduct in connection with Optionee’s duties or willful failure to
perform Optionee’s responsibilities in the best interests of the Company or any
of its Affiliates; (v) illegal use or distribution of drugs; (vi) violation of
any rule, regulation, procedure or policy of the Company or any of its
Affiliates; or (vii) breach of any provision of any employment, non-disclosure,
non-competition, non-solicitation or other similar agreement executed by
Optionee for the benefit of the Company or any of its Affiliates, all as
determined by the board of directors of the Company or its Affiliate (as the
case may be), which determination will be conclusive.

--------------------------------------------------------------------------------

“Disability” means, (i) for purposes of an ISO, means total and permanent
disability as defined in Section 22(e)(3) of the Code; and (ii) other than for
purposes of an ISO, a medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, and that either (1) renders an Optionee
unable to engage in any substantial gainful activity or (2) results in an
Optionee receiving income replacement benefits for a period of not less than
three months under an employee accident and health plan covering the
Participant.

II.

AGREEMENT

1. Grant of Option. The Administrator grants to the Optionee named in the Notice
of Stock Option Grant in Part I of this Option Agreement, an Option to purchase
the number of Shares set forth in the Notice of Stock Option Grant, at the
exercise price per Share set forth in the Notice of Stock Option Grant (the
“Exercise Price”), and subject to the terms and conditions of the Plan, which is
incorporated herein by reference. In the event of a conflict between the terms
and conditions of the Plan and this Option Agreement, the terms and conditions
of the Plan prevail.

    If designated in the Notice of Stock Option Grant as an Incentive Stock
Option, this Option is intended to qualify as an Incentive Stock Option as
defined in Section 422 of the Code. Nevertheless, to the extent that it exceeds
the $100,000 rule of Section 422(d) of the Code, this Option will be treated as
a Nonstatutory Stock Option.

2. Exercise of Option.

   (a) Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Stock Option Grant
and with the applicable provisions of the Plan and this Option Agreement.

   (b) Method of Exercise. This Option is exercisable by (i) delivery of an
exercise notice in the form attached as Exhibit A (the “Exercise Notice”), or in
a manner and pursuant to procedures as the Administrator may determine, which
will state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised, and other representations and
agreements as may be required by the Company and (ii) paying the Company in full
the aggregate Exercise Price as to all Shares being acquired, together with any
applicable tax withholding.

          This Option will be deemed to be exercised upon receipt by the Company
of a fully executed Exercise Notice accompanied by the aggregate Exercise Price,
together with any applicable tax withholding.

         No Shares will be issued pursuant to the exercise of an Option unless
the issuance and exercise of Shares complies with Applicable Laws. Assuming
compliance, for income tax purposes the Shares will be considered transferred to
the Optionee on the date on which the Option is exercised with respect to the
Shares.

2

--------------------------------------------------------------------------------

3. Method of Payment. The aggregate Exercise Price may be paid by any of the
following, or a combination thereof, at the election of the Optionee:

    (a) cash;

    (b) check;

    (c) promissory note;

    (d) other Shares, provided Shares have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option will be exercised;

    (e) by asking the Company to withhold Shares from the total Shares to be
delivered upon exercise equal to the number of Shares having a value equal to
the aggregate Exercise Price of the Shares being acquired;

    (f) any combination of the foregoing methods of payment; or

    (g) such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.

4. Restrictions on Exercise. This Option may not be exercised (a) until such
time as the Plan has been approved by the stockholders of the Company, or (b) if
the issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any Applicable
Laws. The Company will be relieved of any liability with respect to any delayed
issuance of shares or its failure to issue shares if such delay or failure is
necessary to comply with Applicable Laws.

5. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution or, upon
notice to and consent of the Company, to family members (as defined in the
Plan), and may be exercised only by Optionee or Designated Beneficiary. The
terms of the Plan and this Option Agreement are binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

6. Term of Option. This Option may be exercised only within the term set out in
the Notice of Stock Option Grant, and may be exercised during the term only in
accordance with the Plan and the terms of this Option Agreement.

7. No Rights as Stockholder. Until the issuance of the Shares (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder exists with respect to the Shares, notwithstanding
the exercise of the Option. Subject to the requirements of Section 8 and Section
11 below, the Shares will be issued to the Optionee as soon as practicable after
the Option is exercised in accordance with the Option Agreement. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date of issuance except as provided in the Plan

8. Tax Obligations.

     (a) Withholding Taxes. Optionee agrees to arrange for the satisfaction of
all national, federal, provincial, state and local taxes (including income and
employment taxes) required by Applicable Laws to be withheld with respect to the
grant and exercise of the Option. Optionee acknowledges and agrees that the
Company may refuse to honor the exercise and refuse to deliver the Shares if
withholding amounts are not delivered at the time of exercise. In this regard,
the Optionee authorizes the Company or his/her actual employer to withhold all
applicable tax withholding legally payable by the Optionee from the Optionee’s
wages or other cash compensation payable to the Optionee by the Company or
his/her employer or from any equivalent cash payment received upon exercise of
the Option. Alternatively, the Company or the employer may permit the Optionee
to satisfy such withholding or payment on account obligations, in whole or in
part (without limitation) by paying cash. In addition, if permissible under
local law, the Company or the employer, in their sole discretion and pursuant to
such procedures as they may specify from time to time, may (a) withhold
otherwise deliverable Shares having a Fair Market Value equal to the minimum
amount required to be withheld, and/or (b) sell or arrange for the sale of a
sufficient number of such Shares otherwise deliverable to the Optionee through
such means as the Company may determine in its sole discretion (whether through
a broker or otherwise) equal to the amount required to be withheld. The Optionee
shall pay to the Company or to the employer any amount of tax that the Company
or the employer may be required to withhold as a result of the grant, vesting or
exercise of the Option that cannot be satisfied by the means previously
described.

3

--------------------------------------------------------------------------------

     (b) Notice of Disqualifying Disposition of ISO Shares. If the Option
granted to Optionee is an ISO, and if Optionee sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Grant Date, or (ii) the date one (1) year after the
date of exercise, the Optionee must immediately notify the Company of the
disposition in writing. Optionee agrees that Optionee may be subject to income
tax withholding by the Company on the compensation income recognized by the
Optionee.

     (c) Code Section 409A. Under Section 409A of the Code, an Option that vests
after December 31, 2004 that was granted with a per Share exercise price that is
determined by the Internal Revenue Service (the “IRS”) to be less than the Fair
Market Value of a Share on the Grant Date (a “discount option”) may be
considered deferred compensation. For an Optionee subject to U.S. income tax, an
Option that is a discount option may result in (i) income recognition by the
Optionee prior to the exercise of the Option, (ii) an additional twenty percent
(20%) tax, and (iii) potential penalty and interest charges. Optionee
acknowledges that the Company cannot and has not guaranteed that the IRS will
agree that the per Share Exercise Price of this Option equals or exceeds Fair
Market Value of a Share on the Grant Date in a later examination. Optionee
agrees that if the IRS determines that the Option was granted with a per Share
exercise price that was less than the Fair Market Value of a Share on the Grant
Date, Optionee will be solely responsible for any and all resulting tax
consequences.

9. No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE AFFILIATE
EMPLOYING OR RETAINING OPTIONEE) AND NOT THROUGH THE ACT OF BEING HIRED, BEING
GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER. OPTIONEE FURTHER ACKNOWLEDGES
AND AGREES THAT THIS OPTION AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER
AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR
IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH
OPTIONEE’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE AFFILIATE EMPLOYING OR
RETAINING OPTIONEE) TO TERMINATE OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER
AT ANY TIME, WITH OR WITHOUT CAUSE.

10. Notices. All notices or other communications which are required or permitted
hereunder will be in writing and sufficient if (i) personally delivered or sent
by telecopy, (ii) sent by nationally-recognized overnight courier or (iii) sent
by registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

4

--------------------------------------------------------------------------------

      (a) if to the Optionee, to the address (or telecopy number) set forth on
the Notice of Stock Option Grant; and

     (b) if to the Company, to its principal executive office as specified in
any report filed by the Company with the Securities and Exchange Commission or
to such address as the Company may have specified to the Grantee in writing,
Attention: Corporate Secretary;

or to any other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any
communication will be deemed to have been given (i) when delivered, if
personally delivered, or when telecopied, if telecopied with confirmation of
transmission by the transmission equipment, (ii) on the first Business Day (as
hereinafter defined) after dispatch, if sent by nationally-recognized overnight
courier and (iii) on the fourth Business Day following the date on which the
piece of mail containing the communication is posted, if sent by mail. As used
herein, “Business Day” means a day that is not a Saturday, Sunday or a day on
which banking institutions in the city to which the notice or communication is
to be sent are not required to be open.

11. Refusal to Transfer. The Company will not (i) transfer on its books any
Shares that have been sold or otherwise transferred in violation of any of the
provisions of this Exercise Notice, or (ii) be required to treat as owner of
such Shares or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares have been so transferred. Optionee further
acknowledges that the Shares issued upon the exercise of the Option may be
subject to such restrictions, conditions or limitations as the Company
determines appropriate as to the timing and manner of any resales by Optionee or
other subsequent transfers by Optionee of any Shares, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by Optionee,
and (c) restrictions as to the use of a specified brokerage firm for such
resales or other transfers.

12. Successors and Assigns. The Company may assign any of its rights under this
Option Agreement to single or multiple assignees, and this Optione Agreement
inures to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Option Agreement is binding
upon Optionee and his or her heirs, executors, administrators, successors and
assigns.

13. Interpretation. Any dispute regarding the interpretation of this Option
Agreement will be submitted by Optionee or by the Company forthwith to the
Administrator for review at its next regular meeting. The resolution of disputes
by the Administrator will be final and binding on all parties.

14. Specific Performance. Optionee expressly agrees that the Company will be
irreparably damaged if the provisions of this Option Agreement and the Plan are
not specifically enforced. Upon a breach or threatened breach of the terms,
covenants and/or conditions of this Option Agreement or the Plan by the
Optionee, the Company will, in addition to all other remedies, be entitled to a
temporary or permanent injunction, without showing any actual damage, and/or
decree for specific performance, in accordance with the provisions hereof and
thereof. The Administrator has the power to determine what constitutes a breach
or threatened breach of this Option Agreement or the Plan. The Administrator’s
determinations will be final and conclusive and binding upon the Optionee.

15. No Waiver. No waiver of any breach or condition of this Option Agreement
will be deemed to be a waiver of any other or subsequent breach or condition,
whether of like or different nature.

16. Optionee Undertaking. The Optionee agrees to take whatever additional
actions and execute whatever additional documents the Company may in its
reasonable judgment deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on the Optionee pursuant
to the express provisions of this Option Agreement.

5

--------------------------------------------------------------------------------

17. Modification of Rights. The rights of the Optionee are subject to
modification and termination in certain events as provided in this Option
Agreement and the Plan.

18. Governing Law. This Option Agreement is governed by, and construed in
accordance with, the laws of the State of Delaware, the United States of
America, without giving effect to its conflict or choice of law principles that
might otherwise refer construction or interpretation of this Option Agreement to
the substantive law of another jurisdiction.

19. Counterparts; Facsimile Execution. This Option Agreement may be executed in
one or more counterparts, each of which will be deemed to be an original, but
all of which together constitute one and the same instrument. Facsimile
execution and delivery or electronic transmission of signatures in portable
document format (pdf) of this Option Agreement is legal, valid and binding
execution and delivery for all purposes.

20. Entire Agreement. The Plan, this Option Agreement, and upon execution, the
Exercise Notice (which is inorporated herein by reference), constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Optionee with respect to the subject matter hereof, and may not be modified
adversely to the Optionee’s interest except by means of a writing signed by the
Company and Optionee.

21. Severability. In the event one or more of the provisions of this Option
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provisions of this Option Agreement, and this Option
Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

22. WAIVER OF JURY TRIAL. THE OPTIONEE EXPRESSLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS OPTION AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

23. Representations of Optionee. The following representations shall be true and
accurate on and as of the date of any exercise of the Option:

     (a) Optionee acknowledges that Optionee has received, read and understood
the Plan and the Option Agreement and agrees to abide by and be bound by their
terms and conditions.

     (b) If, at the time of exercise of the Option, there does not exist a
registration statement under the US Securities Act of 1933, as amended (the
“Act”), which registration statement shall have become effective and shall
include a resale prospectus which is current with respect to the Shares subject
to the Option, Optionee hereby covenants and agrees with the Company that (i)
Optionee is purchasing the Shares for Optionee’s own account and not with a view
to the resale or distribution thereof, (ii) any subsequent offer for sale or
sale of any such Shares shall be made either pursuant to either (x) a
registration statement under that Act, which registration statement shall have
become effective and shall be current with respect to the Shares being offered
and sold, or (y) an exemption from the registration statement requirements of
that Act, including the provisions of Regulation S promulgated under the Act
(“Regulation S”), provided that Optionee is not a U.S. person (as defined in
Regulation S) and is not acquiring the Shares for the account or benefit of a
U.S. person, will resell the Shares only in accordance with the provisions of
Regulation S and will not engage in any hedging transactions with regard to the
Shares unless in compliance with the Act, but in claiming the exemption in (y),
Optionee shall, prior to any offer for sale or sale of such Shares, obtain a
favorable written opinion from counsel for or reasonably approved by the Company
as to the applicability of such exemption, and (iii) the certificate evidencing
such Shares shall bear a legend to the effect of the foregoing substantially as
follows:

6

--------------------------------------------------------------------------------

> > > “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
> > > 1933 (THE “SECURITIES ACT”) OR UNDER APPLICABLE STATE SECURITIES LAWS AND
> > > MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF OTHER THAN IN
> > > COMPLIANCE WITH AN AVAILABLE EXEMPTION FROM THE REGISTRATION STATEMENT
> > > REQUIREMENTS OF THE SECURITIES ACT, INCLUDING THE PROVISIONS OF REGULATION
> > > S PROMULGATED UNDER THE SECURITIES ACT, UNLESS REGISTERED UNDER THE
> > > SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS, PROVIDED THAT THE
> > > SELLER DELIVERS TO THE COMPANY AN OPINION OF COUNSEL (WHICH OPINION IS
> > > REASONABLY SATISFACTORY TO THE COMPANY) CONFIRMING THE AVAILABILITY OF
> > > SUCH EXEMPTION. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA
> > > FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES TO THE EXTENT PERMITTED BY
> > > APPLICABLE FEDERAL AND STATE SECURITIES LAWS.”

     (c) The Optionee hereby acknowledges that the Optionee is aware of the
Company’s business affairs and financial condition and has acquired sufficient
information about the Company to reach an informed and knowledgeable decision to
acquire the Shares. The Optionee hereby acknowledges and understands that the
grant, vest, exercise of Option, or receipt of the Shares may be subject to and
limited by the Act, the US Securities Exchange Act of 1934, as amended
(collectively, the “Securities Acts”), and other rules and regulations. Should
the Company fail to register any grant, vest, exercise of Option, or fail to
issue the Shares to the Optionee due to any restriction or limitation under the
Securities Acts or such other rules and regulations, the Optionee shall hold the
Company, its Affiliates, or any of its or their officers and directors free from
any liability for any of the foregoing failure.

     [(d) The Optionee hereby acknowledges that the Optionee is aware of the
relevant requirements under the laws of the People’s Republic of China (the
“PRC”) regarding overseas investment, including the requirements for approval
and registration of overseas securities with competent authorities. The Optionee
is acquiring the Shares after obtaining requisite approval or registration from
competent authorities of the PRC. Failure to obtain requisite approval or
registration shall relieve the Company, and any Affiliate, of any liability in
respect of the failure to issue the Shares subject to the Options. If the
failure is revealed or occurs after the issuance of the Shares upon an exercise
of the Options, the Company shall be entitled, at its sole discretion, to redeem
or request the Optionee to transfer the Shares to a transferee who is legally
entitled to hold the Shares at a redemption price (if any) to be determined by
the Administrator in its sole discretion. The Company and its Affiliates shall
be relieved from any liability for any redemption or request for transfer made
pursuant to the foregoing.]

24. Tax Consultation. Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee’s purchase or disposition of the Shares.
Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.

25. Other Agreements.

      (a) The Optionee understands and acknowledges that (i) the Plan is
entirely discretionary, (ii) the Company and his/her employer have reserved the
right to amend, suspend or terminate the Plan at any time, (iii) the grant of an
Option does not in any way create any contractual or other right to receive
additional grants of SARs (or benefits in lieu of Options) at any time or in any
amount and (iv) all determinations with respect to any additional grants,
including (without limitation) the times when Options will be granted, the
number of Shares offered, the exercise price and the vesting schedule, will be
at the sole discretion of the Company.

7

--------------------------------------------------------------------------------

      (b) The value of this Option shall be an extraordinary item of
compensation outside the scope of the Optionee’s employment contract, if any,
and shall not be considered a part of the Optionee’s normal or expected
compensation for purposes of calculating severance, resignation, redundancy or
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments.

      (c) The Optionee understands and acknowledges that participation in the
Plan ceases upon termination of the Optionee’s Service for any reason, except as
may explicitly be provided otherwise in the Plan or this Option Agreement.

      (d) The Optionee hereby authorizes and directs his/her employer to
disclose to the Company or any Affiliate any information regarding his/her
employment, the nature and amount of his/her compensation and the fact and
conditions of the Optionee’s participation in the Plan, as the Optionee’s
employer deems necessary or appropriate to facilitate the administration of the
Plan. The Optionee consents to the collection, use and transfer of personal data
(the “Data”) for use by the Company, its Affiliates and third parties as
necessary or appropriate to adminster the Plan. The Optionee may, at any time,
view the Data, require any necessary modifications of Data or withdraw the
consents set forth in this subsection by contacting the Human Resources
Department of the Company in writing.

[remainder of page left blank intentionally]

8

--------------------------------------------------------------------------------

     Optionee acknowledges receipt of a copy of the Plan and represents that he
or she is familiar with the terms and provisions thereof, and accepts this
Option subject to all of the terms and provisions thereof. Optionee has reviewed
the Plan and this Option Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Option Agreement and fully
understands all provisions of the Option Agreement. Optionee agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Option
Agreement. Optionee further agrees to notify the Company upon any change in the
residence address indicated below.

OPTIONEE   BUSINESS DEVELOPMENT SOLUTIONS, INC.       Signature   By       Print
Name   Print Name             Residence Address   Title


--------------------------------------------------------------------------------

EXHIBIT A

2009 EQUITY INCENTIVE PLAN

NOTICE OF EXERCISE OF OPTION

Business Development Solutions, Inc.
[Address]

Attention: _______________, _________________


     1. Exercise of Option. Effective as of today, _____________, _____, the
undersigned (“Optionee”) elects to exercise Optionee’s option (the “Option”) to
purchase _________shares of the Common Stock (the “Shares”) of Business
Development Solutions, Inc. (the “Company”) under and pursuant to the Business
Development Solutions, Inc. 2009 Equity Incentive Plan (the “Plan”) and the
Stock Option Agreement dated ____________, ____ (the “Option Agreement”).

     2. Optionee Representations. The representations in Section 23 of the
Option Agreement are true and accurate on and as of the date hereof.

     3. Delivery of Payment. Optionee herewith delivers to the Company the full
purchase price of the Shares, as set forth in the Option Agreement, and any and
all withholding taxes due in connection with the exercise of the Option.

     4. Entire Agreement. The Plan and Option Agreement are incorporated herein
by reference. This Exercise Notice, the Plan, and the Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee.

[signature page follows]

--------------------------------------------------------------------------------


Submitted by:   Accepted by:       OPTIONEE   BUSINESS DEVELOPMENT SOLUTIONS,
INC.       Signature   By       Print Name   Print Name           Title      
Address:   Address:                       Date Received


--------------------------------------------------------------------------------